Citation Nr: 1607783	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  15-06 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating due to individual unemployability due to the service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1952 to March 1956. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected perforation of the right and left tympanic membranes with hearing loss and tinnitus render him unable to obtain and maintain substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the fully favorable determination in this case, no discussion of compliance with VA's duty to notify and assist is necessary.  

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service- connected disabilities.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

During the appeal period, the Veteran has been service-connected for perforation of the right and left tympanic membranes with hearing loss rated as 60 percent disabling, and tinnitus rated as 10 percent disabling.  The Veteran's combined disability rating for the appeal period was 60 percent.  Hence, the Veteran meets the criteria for a schedular TDIU rating per 38 C.F.R. § 4.16(a).  

After his separation from service, the Veteran worked as a truck driver from April 1967 to May 1997.  The Veteran has a general education diploma (GED).  His DD-214 Form reflects that his specialty number was FP-4912-32 with a related civilian occupation listed as pipe-fitter.  The Veteran has no other occupational training or education.  See November 2013 VA Form 21-8940.

In January 2015, the Veteran cancelled his VA examination because he was living in Texas until April.  In May 2014, the Veteran underwent a private audiological examination to determine the effect that his hearing loss disability has on his employability.  Puretone testing revealed moderate to profound sensorineural hearing loss.  Maryland CNC speech recognition scores were 16 percent for the right ear and 52 percent for the left ear.  The examiner opined that the Veteran's bilateral hearing loss disability and tinnitus rendered him unemployable.  She elaborated that the Veteran should avoid working in any environment where there is noise, which may exacerbate his hearing loss.  The Veteran's hearing loss prevented him from verbally communicating over the telephone or face-to-face.  She continued that the Veteran's hearing loss posed a significant safety risk for any job involving transportation or heavy machinery.  The examiner concluded that the Veteran's hearing loss significantly impaired his employability in any job assignment with or without adaptation.

The Board assigns the May 2014 private audiological evaluation great probative weight as it was based upon an examination and interview with the Veteran.  Additionally, the conclusions are supported by a review of the record.  Deafness is listed in the Veteran's VA treatment problem list.  When the Veteran's occupational training and education are taken into consideration, it is apparent that his service-connected disabilities render him unemployable.

In sum, the Board finds that Veteran's service connected disabilities precluded him from obtaining substantially gainful employment.  Therefore, a grant of TDIU is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

A TDIU is granted, subject to the regulations governing the award of monetary benefits. 


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


